Citation Nr: 1328509	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  12-18 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

Entitlement to increased dependency and indemnity 
compensation based on the need for the regular aid and 
attendance of another person or on account of being 
housebound.


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty in the Special Philippine 
Scouts from August 1946 to May 1949.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) is 
from a November 2010 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Manila, 
Philippines.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2002, appellant was granted dependency and 
indemnity compensation (DIC) benefits under 38 U.S.C.A. 
§ 1318 based on the Veteran being continuously rated 100 
percent disabled for 10 years prior to his death.  She filed 
her instant claim seeking aid and attendance due to the 
severity of her own illness in October 2010.  Following the 
denial of her claim in November 2010, she submitted a 
disagreement to the RO in February 2011.  In it, she did 
state her belief that there was "CUE" in the November 2010 
rating decision, and that corrective action was needed.  She 
set forth her disagreement with the November 2010 decision, 
stating in essence that the medical certificate she 
submitted from her physician supported her claim that she 
was severely disabled and in need of aid and attendance due 
to the effects of adenocarcinoma.  

In February 2011, the RO issued a rating decision stating 
there was no CUE, or clear and unmistakable error, in the 
November 2010 rating decision.  In March 2011, the appellant 
offered further argument that the November 2010 decision was 
erroneous and that her condition qualified her medically for 
aid and attendance benefits.  She offered further argument 
in July 2011, stating that she was willing to be examined if 
need be to prove her case.  

In June 2012, the RO issued a statement of the case (SOC) 
indicating that the November 2010 rating decision did not 
contain CUE.  The appellant submitted a substantive appeal 
form in July 2012.  

An unappealed decision of the RO becomes final and binding 
and is not subject to revision on the same factual basis in 
the absence of CUE.  Previous determinations which are final 
and binding will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a). 

In the instant case, the RO mischaracterized the issue on 
appeal in the SOC.  The November 2010 decision was not final 
when the appellant submitted her disagreement in February 
2011.  By filing a document, which the Board construes as a 
notice of disagreement, the decision did not become final 
and thus was not subject to revision on the basis of CUE.  

An appeal to the Board is initiated by a Notice of 
Disagreement (NOD) and completed by a substantive appeal 
after a SOC is furnished.  In essence, the following 
sequence is required:  There must be a decision by the RO; 
the claimant must timely express disagreement with the 
decision; VA must respond by issuing an SOC; and finally the 
claimant, after receiving the SOC, must complete the process 
by stating his argument in a timely-filed substantive 
appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200 , 
20.201, 20.202 and 20.203.  

The Board finds that, in submitting her February 2011 
statement, the appellant was disagreeing with the November 
2010 rating decision, and that she has in fact completed the 
appeal process by timely filing her timely substantive 
appeal.  

Under the circumstances, the case should be returned to the 
RO or the AMC so that a supplemental statement of the case 
(SSOC) may be issued on the issue of entitlement to 
increased DIC based on the need for the regular aid and 
attendance of another person or on account of being 
housebound.  

Moreover, prior to the issuance of the SSOC, the RO or the 
AMC should arrange for the Veteran to undergo an examination 
for aid and attendance and housebound status.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  The appellant should be afforded a VA 
examination to determine the whether she 
is in need of aid and attendance or 
whether she is housebound as defined by 
VA.  The claims files must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.

Based on the examination results and the 
review of the record, an appropriate 
examiner should provide an opinion as to 
whether it is at least as likely as not (a 
probability of 50 percent or greater) that 
the appellant's disabilities are 
sufficient by themselves to render her so 
helpless as to require the aid and 
attendance of another person on a regular 
basis. 

The examiner should also address whether 
it is at least as likely as not that the 
appellant is permanently housebound (i.e., 
substantially confined to her home or 
immediate premises by reason of disability 
or disabilities which it is reasonably 
certain will remain throughout the 
surviving spouse's lifetime).

The supporting rationale for all opinions 
expressed must be provided.

2.  The RO or the AMC should ensure the 
examination report is adequate and 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim on 
appeal.  If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction, a Supplemental Statement of 
the Case should be furnished to the 
appellant and she should be afforded the 
requisite opportunity to respond.  
Thereafter, if indicated, the case should 
be returned to the Board for further 
appellate action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


